DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a drive-force transmitting apparatus that is to be installed in a vehicle including a drive force source and drive wheels, said drive-force transmitting apparatus comprising: a casing; a drive-force transmitting mechanism which is disposed in said casing and which is configured to transmit a drive force from the drive force source and to the drive wheels; and first and second oil pumps which are disposed in said casing and which are configured to suck, through respective inlet ports thereof, oil stored in a bottom portion of said casing, such that said drive-force transmitting mechanism is lubricated by the oil pumped up by said first and second oil pumps, wherein said casing is provided with a drain hole through which the oil stored in said bottom portion of said casing is to be discharged to an exterior of said casing, and wherein a position of opening of said inlet port of said first oil pump is lower than a position of a lower end of said drain hole, and a position of opening of said inlet port of said second oil pump is higher than the position of the lower end of said drain hole, in an apparatus installed state in which said drive-force transmitting apparatus is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LONG T TRAN/Primary Examiner, Art Unit 3747